FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                              September 1, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                 Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,                    No. 09-7034
       v.                                            (E.D. Oklahoma)
 JIMMY C. CHISUM,                          (D.C. Nos. 6:08-CV-00342-RAW and
                                                    6:05-CR-00043-RAW-1)
              Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      Jimmy Clayton Chisum was convicted on four counts of willful attempt to

evade income taxes. See 26 U.S.C. § 7201. On appeal we affirmed his

conviction, but reversed and remanded his sentence of 97 months’ imprisonment.

See United States v. Chisum, 502 F.3d 1237 (10th Cir. 2007). The district court

then imposed a sentence of 66 months’ imprisonment, which he did not appeal.

He did, however, file a motion for relief under 28 U.S.C. § 2255 attacking his

new sentence and raising a multitude of additional challenges to his underlying

conviction. The district court denied the motion and Mr. Chisum now seeks a

certificate of appealability (COA) from us to challenge that ruling. See 28 U.S.C.

§ 2253(c)(1)(B) (requiring COA to pursue appeal of denial of § 2255 motion).
Because a reasonable jurist could not debate the correctness of the district court’s

decision, we deny a COA and dismiss the appeal.

      “A certificate of appealability may issue . . . only if the applicant has made

a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2).

“Where a district court has rejected the constitutional claims on the merits,” the

prisoner “must demonstrate that reasonable jurists would find the district court's

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). If the motion was denied on procedural grounds, the

movant faces a double hurdle. Not only must he make a substantial showing of

the denial of a constitutional right, but he must also show “that jurists of reason

would find it debatable . . . whether the district court was correct in its procedural

ruling.” Id.

      Mr. Chisum’s § 2255 motion is a meandering one. Reading it liberally, see

United States v. Nelson, 465 F.3d 1145, 1148 (10th Cir. 2006), we discern the

following challenges (which we group as Mr. Chisum did): (1) his indictment

was insufficient because (a) it failed to allege specific tax deficiencies owed, (b)

it failed to allege a jurisdictional nexus for federal taxation, (c) were it to be

brought again, it would now be beyond the statute of limitations, and (d) it “fails

to name and identify a complaining party which is injured in any way,” R., Vol. I

at 53, because neither the United States nor the Internal Revenue Service has

federal taxing authority; (2) he is not subject to the federal tax code because he is

                                          -2-
neither a “person” nor a “taxpayer” under the code, id. at 41, and there was

insufficient evidence that Congress passed a statute specifically taxing his labor

or property; (3) he was entitled to acquittal under Cheek v. United States, 498

U.S. 192 (1991), because his beliefs regarding the tax code are sincere; and (4)

the district court committed some 30 Sixth Amendment violations by allowing

facts neither stated in the indictment, nor proved to the jury, to support an

enhancement to his sentence. Mr. Chisum also asserts that he failed to raise some

of these challenges in his direct appeal because of ineffective assistance of

appellate counsel.

      We need not address the merits of several of Mr. Chisum’s contentions

because they were resolved on his previous appeal. See Chisum, 502 F.3d at

1244–45 (indictment was sufficient because it provided fair notice of the charges,

and did not need to state specific statutory authority for the underlying tax

liability); id. at 1241–42, 1244 (evidence of guilt was sufficient). These issues

cannot be raised again in a § 2255 motion. See United States v. Warner, 23 F.3d

287, 291 (10th Cir. 1994).

      Mr. Chisum’s remaining challenges are totally without merit. In particular,

his appellate counsel was not ineffective because “[i]f [an] omitted issue is

without merit, [appellate] counsel’s failure to raise it does not constitute

constitutionally ineffective assistance of counsel.” United States v. Cook, 45 F.3d

388, 393 (10th Cir. 1995) (internal quotation marks omitted).

                                          -3-
      Finally, Mr. Chisum raises in this court numerous issues beyond those in

his § 2255 motion, ranging from a “[d]ue process right to examine the jury list,

and challenge the makeup of grand jury [which] was denied in the secret

indictment process,” to an “Article 1 Section 10 Clause 1 right to contract denied

interfered and destroyed in unconstitutional acts from bench.” Aplt. Br. at 4.

Because of his failure to raise these issues in district court, we will not address

them here. See United States v. Mora, 293 F.3d 1213, 1216 (10th Cir. 2002).

      No reasonable jurist could debate whether Mr. Chisum is entitled to relief.

Accordingly, we DENY a COA and DISMISS the appeal.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -4-